Continuation of item number 12:

(i)	Applicant argues that even though in the previously applied prior art Karlsen (US PG Pub. No. 2016/0057804) the base station device (i.e. equated as “network node 101”) independently performs steps such as “detecting data activity 401”, “obtaining information related to data activity 402” and “determining a change associated with the current state 403”, the prior art does not clearly teach the “network node 101” performs “the selection of the DRX setting” without receiving, from “the wireless device 105” and specifically the “wireless device 105” does not perform “the selection of the DRX setting” since the “network node 101” performs the “selection of the DRX setting” (please see page 8 under argument(s) and remarks).
(i)	(Response)	As indicated in page 8 under argument(s) and remarks, examiner agrees with applicant that the “network node 101” (equated as said base station) selects the DRX setting (please refer to paragraphs [0126], [0127] and paragraph [0133] as recited in the previous Office Action mailed on 11/19/2020). Furthermore, prior to selecting the DRX setting, the network node 101/base station can independently perform steps such as detecting and obtaining data activity within the network node 101 or an external device such as wireless device 105 (please see steps 401, 402 of Karlsen). After gathering the obtained traffic data, the network node/base station determines a change associated with the current state that involves lower priority scheduling and DRX settings (please see paragraph [0127]). Up to this point, it is clear that the network node 101/base station selects the DRX settings without the help of the wireless device or any external device. However, prior to actually transmitting/receiving data traffic (please see step 405 of figure 4), the network node 101/base station sends instruction to the wireless node to perform the change itself (please see paragraph [0131]). In other words, with the help of the the transmission being performed without receiving, from the wireless device, discontinuous reception setting selected, by the terminal device, from among the plurality of discontinuous reception settings” is addressed by figure 4, steps 401-405 and paragraphs [0126], [0127] as well as paragraphs [0131]-[0133] of Karlsen.

(ii)	Applicant also argues Karlsen does not disclose the advantage feature of transmitting data by the base station without receiving the selected setting(s) from the terminal device. In other words, transmitting data without receiving selected setting(s) from the terminal device as a way of “suppressing an increase in the load of the amount of processing in the base station 10 while a discontinuous reception setting having a high degree of freedom in the terminal device 20 can be selected” is not disclosed in Karlsen and such the rejection must be withdrawn (please see pages 8-9 under arguments and remarks).
(ii)	(Response)	Examiner agrees with applicant that the advantage feature of “suppressing an increase in load amount” within the base station (as disclosed in paragraph [0161] of the publication US 2019/0289662 of the present application) is not disclosed in Karlsen; however, the respective independent claims are not related to that feature either. The respective independent claims relates to the ability of the base station to transmit using one of the selected settings without receiving a feedback/response from the terminal device on the actual selected settings which examiner believes the combination of Qian, Bertling and Karlsen does teach. 

(iii)	(Response)	Examiner believes that the previously applied prior art of Jeong to claims 3 and 4 be maintained for the same reason(s) as mentioned above for the respective independent claims.


/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474